Exhibit 8.2 DLA PIPER 203 North LaSalle Street, Suite 1900 Chicago, Illinois 60601-1293 main 312.368.4000 fax 312.236.7516 THE OPINIONS SET FORTH HEREIN ARE NOT INTENDED TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAX PENALTIES. THESE OPINIONS SUPPORT THE PROMOTION OR MARKETING OF THE TRANSACTIONS DISCUSSED HEREIN. TAXPAYERS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM THEIR OWN INDEPENDENT TAX ADVISORS WITH RESPECT TO ALL TAX ISSUES RELATING TO THE TRANSACTIONS DISCUSSED HEREIN. September 6, 2007 Cohen & Company 2929 Arch Street, Suite 1703 Philadelphia, Pennsyl vania 19104 PFWII,Ltd. Walker House 87 Mary Street P.O. Box 908GT George Town Cayman Islands PFW ill. Ltd. Walker House 87 Mary Street P.O. Box 908GT George Town Cayman Islands IBC Capital Finance IV c/o In dependent Bank Corporation 230 W. Main Street Ionia, Michigan 48846 Independent Bank Corporation 230 W, Main Street Ionia, Michigan 48846 Ladies and Gentlemen: We have acted as special tax counsel to Independent Bank Corporation. a Michigan corporation (the Company"), and IBC Capital Finance IV. a Delaware statutory trust (the "Trust"), in connection with (i) the issuance and sale by the Trust of 20,000 preferred securities (liquidation amount $1 ,000 per preferred security) representing undivided beneficial interests in the assets of the Trust and (ii) the purchase by the Trust from the Company of $20,619,000 in aggregate principal amount of Junior Subordinated Debt Securities due September 15, 2037 (the Debt Securities"). September 6, 2007 Page 2 The Debt Securities are being issued pursuant to an Indenture, dated as of September 6, 2007 (the "Indenture") between the Company, and LaSalle Bank National Association, as trustee. Capitalized terms used but not defined herein shall have the meanings assigned to such terms in the Placement Agreement effective as of September 4, 2007 (the "Placement Agreement") by and among the Company, the Trust. and Cohen & Company, as Placement Agent. This opinion letter is furnished pursuant to the Placement Agreement.
